Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  				Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cann (6,698,058) (See PTO-892) in view of Kraus (7,188,878) (See PTO-892) and further in view of Laib (D 394,014) (See PTO-892)
RE claims 1 and 2, Cann (6,698,058) discloses a removal tool device (see Figs. 1-9) (see Exhibit A) for removing items, the device comprising: a first wall (30, 28, 21) (Figs. 1 and 2), a second wall (32) (Figs. 1) opposite the first wall; a pair of adjacent sidewalls (34, 36) connecting the first wall and the second wall (See Col. 3, lines 41-52); a bottom portion (40) (see Fig. 2), the bottom portion coupled to the first wall, the second wall, and the pair of adjacent sidewalls in a contiguous assembly to define an interior space (see Figs. 1 and 2) (See Col. 3, lines 41-52); and a handle portion (44) and opposite the first wall, the handle portion extending outward from an exterior of the second wall (32) opposite the interior space, the handle portion culminating in a curved end (48) (see Fig. 
Exhibit A
[AltContent: textbox (Second wall (opposite of first wall))][AltContent: textbox (Handle)]
[AltContent: arrow][AltContent: textbox (Adjacent sidewall)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Adjacent sidewall)][AltContent: textbox (First wall)][AltContent: arrow][AltContent: textbox ()][AltContent: arrow]     
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Cann’s removal tool device (6,698,058) does not specifically show a first notch, the first notch tapered and extending a portion of a height of the first wall (RE claims 2 and 9). 
However, Figs. 1 and 6 of Kraus (7,188,878) teach a wall (30 or 130) having a tapered notch (25 or 125) (see Figs. 1 and 6) to guide for gathering the waste or items (see from Col. 2, line 64, to Col. 3, line 4; Col. 4, lines 32-46). Thus, it would have been obvious to those skilled in the gripping and collecting art and technology to provide a tapered notch on the first wall (21) of Cann’s removal tool device (6,698,058) as taught by Kraus (7,188,878) to effectively gather the items. Figs. 1 and 2 of the modified of Cann’s removal tool device (6,698,058) show a curved handle (50, 52) having a curved end (48), but does not specifically show the curved end having at least one notch. However, 
RE claim 3, Figs. 3 and 4 of Cann’s removal tool device (6,698,058) teach that the height of the first wall (30, 21) being greater than a height of the second wall and the pair of adjacent sidewalls
RE claim 6, the modified Cann’s removal tool device (6,698,058) shows a tapered notch (of Laib’s handle), but does not specifically show two notches. However, it would have been obvious to those skilled in the gripping and collecting art and technology to provide two notches, instead of one notch, on the handle (50, 52) of Cann’s removal tool device (6,698,058) to provide the intended means to facilitate to use the device as a scraper, a collector, and a storage to a user.
RE claim 7, Cann’s removal tool device (6,698,058) does not specifically show the interior space is square in shape. However, Fig. 6 of Kraus (7,188,878) teaches a box-like container (118) having a square or a rectangular shape (see Col. 4, lines 32-46). Thus, it would have been obvious to those skilled in the gripping and collecting art and technology to optimize the shape of the container or scoop to be square on the Cann’s removal tool device (6,698,058) as taught by Kraus (7,188,878) to provide more room to contain the items to a user. 

s 4, 5, 8-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cann (6,698,058) (See PTO-892) and Kraus (7,188,878) (See PTO-892) in view of Laib (D 394,014) (See PTO-892), and further in view of Lipscomb et al. (8,459,707) (See PTO-892).
RE claims 4 and 5, Cann’s removal tool device (6,698,058) does not specifically show each sidewall of the pair of adjacent sidewalls has an arcuate indentation. However, Fig. 3 of Lipscomb et al. (8,459,707) teaches each side wall having an arcuate indentation (64, 26). Thus, it would have been obvious to those skilled in the gripping and collecting art and technology to provide an arcuate indentation on the sidewalls (34, 36) of Cann’s removal tool device (6,698,058) as taught by Lipscomb et al. (8,459,707) to allow the undesired fluid to flow out or to provide a space to see the content of the device.
RE claims 8 and 9, Cann (6,698,058), as presented above, discloses a removal tool device (see Figs. 1-9) for removing items, the device comprising: a first wall (30, 21) (Figs. 1 and 2), a second wall (32) (Figs. 1) opposite the first wall; a pair of adjacent sidewalls (34, 36) connecting the first wall and the second wall; a bottom portion (40) (see Fig. 2), the bottom portion coupled to the first wall, the second wall in a contiguous assembly, and the pair of adjacent sidewalls to define an interior space (see Figs. 1 and 2); and a handle portion (44), the handle portion extending outward from an exterior of the second wall (32) opposite the interior space and opposite the first wall, the handle portion culminating in a curved end (48) (see Fig. 2). Cann’s removal tool device (6,698,058) does not specifically show a first notch, the first notch tapered and extending a portion of a height of the first wall (RE claims 2 and 9). However, Figs. 1 and 6 of Kraus (7,188,878) teach a wall (30 or 130) having a tapered notch (25 or 125) (see Figs. 1 and 6) to guide for gathering the waste or items (see from Col. 2, line 64, to Col. 3, line 4; Col. 4, lines 32-46). Thus, it would have been obvious to those skilled in the gripping and collecting art and technology to provide a tapered notch on the first wall (21) of Cann’s removal tool device (6,698,058) as taught by Kraus (7,188,878) to effectively 
RE claims 8 and 11, Cann’s removal tool device (6,698,058) does not specifically show each sidewall of the pair of adjacent sidewalls has an arcuate indentation. However, Fig. 3 of Lipscomb et al. (8,459,707) teaches each side wall having an arcuate indentation (64, 26). Thus, it would have been obvious to those skilled in the gripping and collecting art and technology to provide an arcuate indentation on the sidewalls (34, 36) of Cann’s removal tool device (6,698,058) as taught by Lipscomb et al. (8,459,707) to allow the undesired fluid to flow out or to provide a space to see the content of the device. 
RE claim 10, Figs. 3 and 4 of Cann’s removal tool device (6,698,058) teach that the height of the first wall (30, 21) being greater than a height of the second wall and the pair of adjacent sidewalls
RE claim 12, the modified Cann’s removal tool device (6,698,058) shows a tapered notch (of Laib’s handle), but does not specifically show two notches. However, it would have been obvious to those skilled in the gripping and collecting art and technology to provide two notches, instead of one notch, on the handle (50, 52) of Cann’s removal tool 
RE claim 13, Cann’s removal tool device (6,698,058) does not specifically show the interior space is square in shape. However, Fig. 6 of Kraus (7,188,878) teaches a box-like container (118) having a square or a rectangular shape. Thus, it would have been obvious to those skilled in the gripping and collecting art and technology to optimize the shape of the container or scoop to be square on the Cann’s removal tool device (6,698,058) as taught by Kraus (7,188,878) to provide more room to contain the items to a user. 
RE claim 15, Cann’s removal tool device (6,698,058) does not specifically show the structural dimension of the interior space to contain a cracker. However, it would have been obvious to those skilled in the gripping and collecting art and technology to optimize the intended size of the interior on the Cann’s removal tool device (6,698,058) enough space to contain the desired gathered items. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cann (6,698,058) and Kraus (7,188,878) in view of Laib (D394,014), and in view of Lipscomb et al. (8,459,707) and further in view of Berge (D120,610) (See PTO-892). 
Cann’s removal tool device (6,698,058), as presented above, does not specifically show the handle portion includes an aperture. However, Fig. 1 of Berge’s device (D120,610) shows a curved hand with an aperture. Thus, it would have been obvious to those skilled in the gripping and collecting art and technology to provide an aperture on the handle portion (50, 52) of Cann’s removal tool device (6,698,058) as taught by Berge’s device (D120,610) for storage to a user. 

s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lipscomb et al. (8,459,707) (See PTO-892) in view of Kraus (7,188,878) (See PTO-892). 
RE claims 1, 8, and 16, Lipscomb et al. (8,459,707) discloses a removal tool device (see Figs. 1-7) for removing items, the device comprising: a first wall (58) (see Figs. 3 and 5) (see Exhibit B), a second wall (76) (Figs. 4) (See Col. 5, lines 6-19) opposite the first wall (58); a pair of adjacent sidewalls (60, 62; 48) connecting the first wall and the second wall  (See Col. 5, lines 6-19); a bottom portion (68) (see Exhibit B), the bottom portion coupled to the first wall, the second wall in a contiguous assembly, and the pair of adjacent sidewalls to define an interior space; and a handle portion (80), the handle portion extending outward from an exterior of the second wall (76) (see Figs. 4 and 5) opposite the interior space and opposite the first wall, the handle portion culminating in a curved end (82) (see Figs. 6 & 7) and the curved end having at least one notch (See Fig. 4).                                       Exhibit B

[AltContent: textbox (Second wall (opposite of first wall))][AltContent: textbox (Handle)][AltContent: textbox (Curved end of the Handle)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Adjacent sidewall)][AltContent: textbox (First wall)][AltContent: arrow][AltContent: textbox (Overextending 
First wall)][AltContent: textbox (An arcuate indentation.)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]            
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale



RE claims 1, 2, 8, and 9, Lipscomb et al removal tool device (8,459,707) does not specifically show a first notch, the first notch tapered and extending a portion of a height of the first wall (RE claims 2 and 9). However, Figs. 1 and 6 of Kraus (7,188,878) teach a wall (30 or 130) having a tapered notch (25 or 125) (see Figs. 1 and 6) to guide for gathering the waste or items (see from Col. 2, line 64, to Col. 3, line 4; Col. 4, lines 32-46). Thus, it would have been obvious to those skilled in the gripping and collecting art and technology to provide a tapered notch on the first wall (21) of Lipscomb et al removal tool device (8,459,707) as taught by Kraus (7,188,878) to effectively gather the items. 
RE claims 3, 10, and 17, Fig. 5 of Lipscomb et al removal tool device (8,459,707) (See Exhibit B) teaches that the first wall (58) has a height, the height being greater than a height of the second wall and the pair of adjacent sidewalls. 
RE claims 4, 5, 11, and 18, Fig. 5 of Lipscomb et al removal tool device (8,459,707) (See Exhibit B) also teaches each sidewall of the pair of adjacent sidewalls has an arcuate indentation. 
RE claims 6, 12, and 19, Fig. 4 of Lipscomb et al removal tool device (8,459,707) also discloses the handle portion curved end has two notches (82). In addition to the provided Fig. 4 structure, in another perspective, Figs. 5 and 6 of Lipscomb et al removal tool device (8,459,707) also show the end top view of the handle (22) having a curved end. It is pointed to those skilled in the gripping and collecting art and technology to provide a tapered notch or two notches at the distal end of the handle (22) of Lipscomb et al removal tool device (8,459,707) as taught by Kraus (7,188,878) to allow liquid to go through the slots or notches so that a user can effectively gather the items. 
Exhibit C) teaches a box-like container (118) having a square or a rectangular shape (see Col. 4, lines 32-46). Thus, it would have been obvious to those skilled in the gripping and collecting art and technology to optimize the shape of the container or scoop to be square on the Lipscomb et al removal tool device (8,459,707) as taught by Kraus (7,188,878) to provide more room to contain the items to a user. 
              Exhibit C
                
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

RE the amended claim 16, Figs. 4 and 5 of Lipscomb et al removal tool device (8,459,707) teach that the handle (22) extends upwardly in relation to the bottom portion. Fig. 6 of Kraus (7,188,878) (See Exhibit C) teaches a box-like container (118) having a square or a rectangular shape (see Col. 4, lines 32-46) having the second wall is parallel to the first wall and the pair of adjacent sidewalls are parallel in relation to each other. Note that the provision of a square or a rectangular shape on the Lipscomb et al removal tool device (8,459,707) as taught by Kraus (7,188,878) to provide more room to contain the items to a user. 
RE claims 15 and 20, Lipscomb et al removal tool device (8,459,707) does not specifically show the structural dimension of the interior space to contain a cracker. However, it would have been obvious to those skilled in the gripping and collecting art 
RE claim 14, Figs. 6 and 7 of the Lipscomb et al removal tool device (8,459,707) teach the handle portion (22) includes an aperture (84) capable of being used as an aid to storage or other purposes. 
Response to Arguments
Regarding the amended claims 16-20, applicant’s arguments, filed Nov 15, 2021, have been fully considered and are persuasive.  The rejection of claims 16-20 has been withdrawn. It appears that Cann’s removal tool device (6,698,058) does not teach or suggest “the handle extends upwardly in relation to the bottom portion” in combination with other structural elements. 
However, regarding the amended claims 1-15, applicant's arguments filed Nov 15, 2021, have been fully considered but they are not persuasive. 
In response to applicant's argument that “Examiner points to Cann as disclosing the removal tool device comprising most elements as taught in the present application. Examiner then points to the additional references to disclose the first notch tapered and extending a portion of a height of the first wall (Kraus), the curved end having at least one notch (Laib), the pair of adjacent sidewalls has an arcuate indentation (Lipscomb) and the handle portion includes an aperture (Berge). Examiner further states that the modified Cann's removal tool device obviates the two notches (Kraus) and the interior space is square in shape (Kraus). However, the combination of Cann with each of these references would provide a device that is inoperable due to the presence, recess and location of the end wall 40 and the lip 20 and the positioning of the handle 44 relative to the walls of the Cann's device aiming at positioning the bottom portion 24, the side walls 34/36 and the end wall 40 in an assembly to enable the upright storage of Cann's dustpan” (see Page 8), the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Firstly, Applicant points to elements 30 and 21, which are both a portion (location) of the bottom 24 and the lip 20, respectively. Elements 30 and 21 do not correspond to the first wall of the present disclosure. Secondly, element 32 of Cann is not separate from elements 34/36, element 32 is a continuous curved surface defining sides 34 and 36, hence 32 cannot correspond to the second wall of the present disclosure. For the sake of argument, Applicant best identifies corresponding elements as bottom 24 (first wall 101), end wall 40 (bottom portion 105), curved top 32 defining sides 34/36 (side walls 103/104). Cann teaches the handle 44 is attached to the lip 20, which is defined by the edges of the side walls 34, 36. The handle of Cann is partially attached onto the central portion of the side walls 34, 36, as best illustrated in Fig. 4. This assembly renders the positioning of the "three tripod points" defining the center of gravity of Cann's dustpan to obtain the stable upright storage position. It is clear that the device of Cann consists of three parts (24, 40 and 32) coupled together in a receptable assembly. Applicant respectfully submits that, as above referenced, Cann does not teach the second wall opposite the first wall and hence cannot obviate the handle portion extending outward from an exterior of the second wall. One would not be motivated to modify Cann's dustpan to include the second wall opposite the first wall as this modification would change the center of gravity of the assembly in ways that would disturb the "three tripod points" for the upright position” (see pages 9 and 10) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Claim 1 
Cann (6,698,058) discloses a removal tool device (see Figs. 1-9) (see Exhibit A) for removing items, the device comprising: a first wall (30, 28, 21) (Figs. 1 and 2), a second wall (32) (Figs. 1) opposite the first wall; a pair of adjacent sidewalls (34, 36) connecting the first wall and the second wall (See Col. 3, lines 41-52); a bottom portion (40) (see Fig. 2), the bottom portion coupled to the first wall, the second wall, and the pair of adjacent sidewalls in a contiguous assembly to define an interior space (see Figs. 1 and 2) (See Col. 3, lines 41-52); and a handle portion (44) and opposite the first wall, the handle portion extending outward from an exterior of the second wall (32) opposite the interior space, the handle portion culminating in a curved end (48) (see Fig. 2). It is pointed out that Cann’s removal tool device (6,698,058) also discloses the shape of the receptacle which could be “a rectangular shape opening” (see Col. 3, lines 41-52) to provide the preferred opening. 
Exhibit A
[AltContent: textbox (Second wall (opposite of first wall))][AltContent: textbox (Handle)]
[AltContent: arrow][AltContent: textbox (Adjacent sidewall)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Adjacent sidewall)][AltContent: textbox (First wall)][AltContent: arrow][AltContent: textbox ()][AltContent: arrow]     
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


However, Figs. 1 and 6 of Kraus (7,188,878) (see Exhibit C) teach a wall (30 or 130) having a tapered notch (25 or 125) (see Figs. 1 and 6) to guide for gathering the waste or items (see from Col. 2, line 64, to Col. 3, line 4; Col. 4, lines 32-46). Thus, it would have been obvious to those skilled in the gripping and collecting art and technology to provide a tapered notch on the first wall (21) of Cann’s removal tool device (6,698,058) as taught by Kraus (7,188,878) to effectively gather the items. 
                        
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

It is pointed out to those skilled in the gripping and collecting art and technology to provide a tapered notch on the first wall (21) of Cann’s removal tool device (6,698,058) as taught by Kraus (7,188,878) would have been an obvious matter to effectively gather the desired or undesired to scoop or collect the items or objects. 
Figs. 1 and 2 of the modified of Cann’s removal tool device (6,698,058) show a curved handle (50, 52) having a curved end (48), but does not specifically show the curved end having at least one notch. However, Figs. 1-3 of Laib (D394,014) show a scoop having a curved handle with a notch or slot. Thus, it would have been obvious to those skilled in the gripping and collecting art and technology to provide a notch on the curved handle end (48) of Cann’s removal tool device (6,698,058) as taught by Laib (D394,014) to provide as a means to facilitate to use the device as a scraper, a collector, and a storage 
	Claim 8 
Cann (6,698,058), as presented above, discloses a removal tool device (see Figs. 1-9) for removing items, the device comprising: a first wall (30, 21) (Figs. 1 and 2), a second wall (32) (Figs. 1) opposite the first wall; a pair of adjacent sidewalls (34, 36) connecting the first wall and the second wall; a bottom portion (40) (see Fig. 2), the bottom portion coupled to the first wall, the second wall in a contiguous assembly, and the pair of adjacent sidewalls to define an interior space (see Figs. 1 and 2); and a handle portion (44), the handle portion extending outward from an exterior of the second wall (32) opposite the interior space and opposite the first wall, the handle portion culminating in a curved end (48) (see Fig. 2). Cann’s removal tool device (6,698,058) does not specifically show a first notch, the first notch tapered and extending a portion of a height of the first wall (RE claims 2 and 9). However, Figs. 1 and 6 of Kraus (7,188,878) teach a wall (30 or 130) having a tapered notch (25 or 125) (see Figs. 1 and 6) to guide for gathering the waste or items (see from Col. 2, line 64, to Col. 3, line 4; Col. 4, lines 32-46). Thus, it would have been obvious to those skilled in the gripping and collecting art and technology to provide a tapered notch on the first wall (21) of Cann’s removal tool device (6,698,058) as taught by Kraus (7,188,878) to effectively gather the items. Figs. 1 and 2 of the modified of Cann’s removal tool device (6,698,058) show a curved handle (50, 52) having a curved end (48), but does not specifically show the curved end having at least one notch. However, Figs. 1-3 of Laib (D 394,014) show a scoop having a curved handle with a notch or slot. Thus, it would have been obvious to those skilled in the gripping and collecting art and technology to provide a notch on the curved handle 
Therefore, claims 1-15 remains rejected. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The provided references in PTO-892 show rectangular shape or a square shape container or scoop to retrieve items. 
Conclusion
Applicant's amendment (see the amended claims 1, 8, and 16 in combination with other structural elements) necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.